Grant, J.
I do not think the facts in this case justify the conclusion that there was a common-law marriage between the plaintiff and Thomas Lorimer. Their inter*640course was purely one of sexual commerce. She was a common prostitute, and kept a house of prostitution, and he was a libertine. It is not claimed that when this intercourse began there was any understanding or thought of entering into the marriage relation. It,may be true that afterwards he sometimes spoke of her as his wife. If he did, this was evidently prompted by a desire to cover up their shameful and illicit relation. Their deliberate acts, about which there is no dispute, during their entire intercourse, directly contradict any marriage relation. She went by her maiden name, gave her name as such to be inserted in the city directory, and received and executed papers by her maiden name, while he, a real-estate dealer, made all his conveyances as an unmarried man. Under these circumstances, I think it makes no difference what representations they made to others to cover up their actual relation. In Clancy v. Clancy, 66 Mich. 202 (33 N. W. 889), the parties signed an agreement “ to live as man and wife, but each party retains the right to buy, sell, and transfer their respective properties without question of the other party;” and this court held that their relation was purely one of concubinage. In the present case there is no evidence of an agreement to be man and wife, and the solemn acts of the parties, in my judgment, show that no such relation existed. In other respects I concur in the opinion of my Brother Moore.